GIERKE, Judge
(dissenting):
The granted issue in this case asserts that the military judge prohibited appellant “from expressing his desire for an administrative rather than a punitive discharge.” However, that factual assertion is not supported by the evidence of record. At trial, defense counsel asserted only that appellant wanted to state that, “if he is not punitively discharged from the Air Force, it may be that he would be administratively discharged later on.” In my view the military judge was well within her discretion in excluding this vague and speculative reference to an administrative discharge. See United States v. Britt, 48 MJ 233, 234-35 (1998) (Gierke, J., concurring in the result).
With respect to retirement benefits, I believe that the record in this ease shows a lot of gamesmanship but no justiciable issue. Defense counsel represented to the military judge that appellant would describe the financial impact of losing his expected retirement. In response to the Government’s motion in limine, defense counsel refused to disclose what appellant would say in his un-sworn statement. The military judge ruled that appellant would be permitted to talk generally about loss of retirement benefits, but not about financial details of his benefits. In his unsworn statement, appellant made no reference at all to retirement, even though the military judge had permitted him to do so. At the close of the trial, defense counsel submitted a written draft of appellant’s oral unsworn statement. The draft contains no mention of retirement. Thus it appears to me that appellant has failed to show he was prevented from saying anything with respect to retirement benefits.
*232For the foregoing reasons I disagree with the majority’s conclusion that the military judge abused her discretion. Accordingly, I dissent.